DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/18/2020 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/18/2021.  The information disclosed therein was considered.
Allowable Subject Matter  
Claims 1-25 are allowable.
Regarding claim 1, Seo et al (US9978430) discloses a memory system, comprising(FIG 3A-4 col 29, lines 49-58): a resistive memory device configured to perform a read operation and a write operation based on a command and an address(FIG 3A; 110 writing and read operation based on CMD and ADDR), wherein 5the resistive memory device includes a plurality of banks each including a plurality of memory cells, and (FIG 4; banks memory array).
Parikh et al (US10572168 FIG 5; discloses controller 405 comprising reading and writing unit for set of memory, each comprising memory banks). 
Ware et al (US7225311 FIG 10; claim 62 discloses having write cmd less than a time it takes to propagate a length signal of the external signal lines). 
Lee et al (US20090237978 FIG 1; discloses write and read unit for resistive memory 102 and controller 150 based on CMD/MRS, wherein 126 measures a set period time for measuring time e.g., resets receiving a write CMD from 150).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller configured to schedule a request from a host to generate the command and the address, wherein, when a time interval is less than a first time, the memory controller is configured to 10stop generation of the command and re-schedule the command corresponding to the request, the time interval spanning from a time of generation of a prior write command for a same memory cell to a time of generation of the command generated according to the request. Claims 2-8 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 9, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller, comprising: a first queue configured to store a request from a host; a scheduler configured to select and schedule either the request or a re-request; 10a plurality of bank machines configured to generate command generation information by managing timing parameters for respective banks included in a memory device according to a request allocated by the scheduler; a lock-out manager configured to determine whether to issue the 15command generation information or the re-request based on a first time that corresponds to a minimum time interval set to generate a command. Claims 10-20 are allowed because of their dependency to the allowed base claim 9.
However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller, the method comprising: storing a request from a host in a first queue; selecting and scheduling either the request or a re-request; generating command generation information by managing timing 20parameters for respective banks included in a memory device according to a request allocated by a scheduler; determining whether to issue the command generation information or the re-request based on a first time that corresponds to a minimum time interval set to generate a command. . Claims 22-25 are allowed because of their dependency to the allowed base claim 25.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827